 Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                   PageID.2      Page 1 of 15




                          UNITED STATES DISCTRICT COURT
                       For the EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



COSZETTA STEELE,                                              Case No.: 20 – cv - 10507
Next Friend for Minor AW,
      Plaintiff,
                                                              Hon.:
v.

WILDWOOD APARTMENTS LLC, and
WILDWOOD PROPERTIES, LLC,
    Defendants.

______________________________________________________________________________


Collin H. Nyeholt (P74132)
LAW OFFICES OF
CASEY D. CONKLIN, PLC
Attorneys for the Plaintiff
4084 Okemos Road, Ste. B
Okemos, MI 48864
(517) 522-2550
(517) 227-5866 (Fax)
collin@caseydconklin.com

                                      ________________________________________________

                  VERIFIED COMPLAINT and JURY DEMAND
______________________________________________________________________________

There is presently no pending or resolved civil claim between the parties to this suit related to the
                                     events described herein.




                                                 1
 Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                  PageID.3     Page 2 of 15




                                 STATEMENT OF THE CASE

The Plaintiff, minor AW, was barely three months old when she and her mother Coszetta moved

into a property owned by the Defendants, 207 2nd Street in Jackson, Michigan. The property was

so completely blighted with lead paint and dust that the soil outside tested positive for dangerous

levels of lead. The Defendants put their desire for profit ahead of AW’s wellbeing and allowed

her, and her mother, to reside in this brownfield site. Not surprisingly, AW suffered lead toxicity

and has since developed a host of physical and developmental impairments. She brings this

lawsuit in an attempt to remedy the lifelong damages she will suffer as a result of the

Defendants’ negligent actions.



                             STATEMENT OF JURISDICTION

1.   Plaintiff AW is, and at the time of the events in this complaint was, a resident of Jackson

County, which is within the Easter District of the State of Michigan. Her biological mother,

Coszetta Steele, has been duly appointed as the Conservator and Personal Representative for her

Estate by the Probate Court for the County of Jackson, for purposes of prosecuting this claim.

2.   Defendant WILDWOOD APARTMENTS LLC is, or at the time of the events described in

this complaint was, a for-profit business entity organized under Michigan law.

3.   Defendant WILDWOOD PROPERTIES, LLC is, upon information and belief, a for-profit

business entity organized under Michigan law or an assumed name for same in existence at the

time of the events described in this complaint.

4.   The events giving rise to this complaint occurred in the County of Jackson at a property

owned, managed, and controlled by the Defendants therein.




                                                  2
 Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                  PageID.4      Page 3 of 15




5.    The Court may exercise general in personem jurisdiction over the Defendants because of

their systematic and continuous direction of business activities into, and permanent business

presence within, the County of Jackson which is within the Eastern District of Michigan. In the

alternative, the Court may exercise specific jurisdiction over the claims alleged which resulted

from an occurrence in the Eastern District of Michigan.

6.    Venue is proper in Jackson County, and therefore the Eastern District of Michigan, because

the Defendants may be found here, due to their respective residency and business presence, and

because the events giving rise to this complaint occurred herein.

7.    The Court may exercise subject matter jurisdiction over the claim for violation of federal

law, 42 USC § 4852d, pursuant to 28 USC § 1331. The Court may exercise supplemental

jurisdiction over the pendent state claims pursuant to 28 USC § 1367.



                                  COMMON ALLEGATIONS

8.    Plaintiff repeats and re-alleges the factual allegations and legal assertions contained in the

previous numbered paragraphs as if fully restated herein.

9.    Plaintiff AW was born in July of 2009.

10.   In or about November of 2009 Plaintiff AW, her mother Coszetta Steele, and her half-

brother, minor LS, moved into Apartment 3 of 207 2nd Street (the subject property) in Jackson,

Michigan. They remained in this residence until approximately November of 2011.

11.   207 2nd Street was at the time, and presumably still is, an older house that has been divided

into multiple apartment units by the owner of the property.

12.   207 2nd Street was owned by Defendant Wildwood Apartments LLC during the term of

AW and Coszetta Steele’s tenancy.



                                                 3
 Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                  PageID.5     Page 4 of 15




13.   Defendant Wildwood Properties, LLC was the owner, landlord, and/or apartment manager

for 207 2nd Street at various times throughout the term of AW and Coszetta Steele’s tenancy.

14.   Defendants Wildwood Apartments LLC and Wildwood Properties exercised control and

ownership of 207 2nd Street throughout the term of AW’s tenancy. They received, directly or

indirectly, rent and pecuniary benefit related to Steele and AW’s tenancy at the property.

15.   As of 2009, Defendants Wildwood Apartments LLC and/or Wildwood Properties

employed an individual named Heather Moe as a property manager.

16.   Heath Moe’s duties for the Defendants included soliciting and entering into rental

agreements, collecting rent and remuneration from tenants, and maintaining and inspecting rental

properties owned and/or managed by Defendants, including 207 2nd Street.

17.   Heather Moe spoke to Coszetta Steele prior to allowing her to move into 207 2nd Street.

Moe was aware, because of this conversation, that Steele intended to allow then-2-month-old

AW to occupy and reside in the space.

18.   The rental documents that Coszetta Steele executed with Wildwood Properties particularly

listed AW as one of the anticipated resident of the subject property.        AW was, therefore,

personally a party to the lease agreement for 207 2nd Street.

19.   The Environmental Protection Agency uses the term “brownfield site” to refer to real

property that contains a hazardous substance, pollutant, or contaminant which may hinder its

intended use. 207 2nd Street was a lead-filled brownfield site.

20.   Heather Moe was aware that there may be lead contamination in 207 2nd Street. And, she

was aware that AW, a two month old, intended to occupy the property. She nevertheless allowed

Mrs. Steele to lease and occupy the space with AW.

21.   AW demonstrated early-life developmental delays and social disturbances.



                                                 4
 Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                 PageID.6      Page 5 of 15




22.   Coszetta Steel paid rent to Wildwood Properties LLC at all times during her tenancy at 207

2nd Street.

23.   In September of 2010, as part of her routine one-year medical exam, AW was tested for

blood lead levels. The test revealed that she had an elevated blood lead level of 22 micrograms

of lead per deciliter of venous blood (referred to hereafter as “µg/dL”). Subsequent tests on

January 12th and June 27, 2011 indicated that she had blood lead levels of 16 µg/dL and 27

ug/dL, respectively.

24.   The Department of Health and Human Services (DHHS) has determined that lead and lead

compounds are reasonably anticipated to be human carcinogens and the EPA has determined that

lead is a probable human carcinogen.

25.   Young children under the age of five are particularly vulnerable to lead toxicity for a

variety of reasons, including enhanced lead absorption and the fact that their body and brain are

still developing.

26.   The Centers for Disease Control and Prevention (CDC) considers a lead level of 10 µg/dL

to be a level of concern for children and a new threshold of 5 µg/dL has been recommended.

27.   Nervous system effects at even lower blood lead concentrations (5 µg/dL) in children have

been shown to occur and include various psychomotor, cognitive and behavioral functional

alterations. Studies have reported a 2 to 4-point IQ deficit for each µg/dL increase in blood lead

within the range of 5-35 µg/dL. There does not appear to be a threshold for this effect.

28.   The lead levels observed in AW, who was at the time less than two years of age, were

sufficient to be correlated with life-long physical and mental impairments.

29.   The Jackson County Health Department was alerted to AW’s elevated lead levels.




                                                5
 Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                  PageID.7      Page 6 of 15




30.   Jackson County Health Department proceeded to perform a lead hazard assessment on 207

2nd Street on July 5 and August 8, 2011. It released its report on September 6, 2011. Ex. A.

31.   This inspection revealed the presence of toxic levels of both intact and defective lead paint.

Paint containing more than 0.50% lead by dry weight or above 1.0 mg per square cm of surface,

including the dried paint film, as measured on site by x-ray fluorescence spectrum analyzer is

considered hazardous. Sampling locations included various sites throughout the entire interior

portion of the home. Various paint and dust wipe samples collected from interior and exterior

locations at this residence were shown to contain elevated lead content.

32.   Amanda’s bedroom trough was reported at the highest concentration of lead and was found

to be 38,000 µg /sq. ft.

33.   The inspection revealed the presence of elevated lead in several locations in the interior and

exterior of the house and determined that the presence of such lead-based paint constituted a

health hazard.

34.   Defendants were ordered to remedy the conditions and become fully compliant with the

current Lead Based Paint Hazard Reduction Act.

35.   A required lead abatement/hazard control plan was required to reduce potential future

exposure of occupants to lead.

36.   AW and her family moved out of 207 2nd Street in November of 2011. Thereafter, AW’s

observed blood lead levels began to lessen.

37.   But, the damage was done.

38.   The elevated blood lead concentration in AW is consistent with significant exposure to lead

from a contaminated environment to a degree where it would be expected to cause neurotoxic

damage.



                                                 6
 Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                  PageID.8      Page 7 of 15




39.   AW has suffered, and continues to suffer, from poor hearing, brittle teeth (breaking off),

poor vision, unable to focus attention, poor comprehension/impaired learning, poor physical

coordination.

40.   She has an increased risk of developing cancer later in life.

41.   AW’s intelligence has likely been impacted by her early-life lead exposure. As such, her

ability to progress in school, receive an education, and receive a good paying job later in life

have been impacted by the lead exposure.

42.   Plaintiff anticipates expert testimony that will indicate that the contribution of other

potential causal factors from her medical and family history is tenuous and that the lead exposure

alone was sufficient to produce central nervous system injury. Ex. B.



 COUNT 1: VIOLATION OF THE RESIDENTIAL LEAD-BASED PAINT HAZARD REDUCTION ACT
                                42 USC § 4852d

43.   Plaintiff repeats and re-alleges the factual statements and legal assertions contained in the

previous numbered paragraphs as if fully restated herein.

44.   42 USC § 4852d obligates lessors of residential property to disclose lead-based paint

hazards to lessees prior to consummation of any lease agreement. They are particularly required

to provide a lead hazard information pamphlet, as proscribed by the Environmental Protection

Agency, to the lessee. 42 USC § 4852d. And, they are required to disclose any lead-based paint,

or any known lead-based paint hazards, to the lessee. Id. Any person who knowingly violates

the provisions of this section is jointly and severally liable to the lessee in an amount equal to 3

times the amount of damages incurred by such individual pursuant to 42 USC § 4852(b)(3), and

costs and attorney’s fees from the action pursuant to 42 USC § 4852(b)(4). A party may pursue




                                                  7
 Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                   PageID.9    Page 8 of 15




a claim for violation of this statute in conjunction with a state-law negligence claim. See, eg

Wallace v. US, 335 F.Supp.2d 252 (D.R.I. 2004).

45.   Plaintiff AW, a party to the lease agreement, was a lessee as contemplated by 42 USC §

4852d.

46.   Defendants were lessors as contemplated by 42 USC § 4852d.

47.   Defendants failed to provide Plaintiff with an appropriate pamphlet, disclosing the risks of

lead based paint, prior to entering into her lease agreement for 207 2nd Street.

48.   Defendants’ failed to provide Plaintiff with the required pamphlet, knowing that alerting

her to the particular risks attendant to living in a lead infested rental property may have caused

her to rent elsewhere and, thus, placed their desire for profits ahead of her wellbeing and

willfully omitted this information.

49.   As a result of Defendants’ willful failure to disclose, Plaintiff AW has suffered lead-based

exposure.

50.   Plaintiff AW has suffered, and will continue to suffer, lifelong damages including:

            a. Past medical costs related to the elevated blood levels and ongoing illnesses

               related to same,

            b. Future medical costs related to her injuries which will continue to accrue for the

               remainder of her natural life,

            c. Impairment of her physical development,

            d. Impairment of her psychological and intellectual development,

            e. Loss of lifelong earnings capacity,

            f. Loss of enjoyment of life and social pleasures,

            g. Significant, ongoing physical pain and suffering,



                                                 8
Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                   PageID.10      Page 9 of 15




           h. Attorney’s fees in bringing this action,

           i. Expert’s fees in pursuing this claim.


                     COUNT 2: BREACH OF STATUTORY LEASE COVENANT
                              In Violation of MCL § 554.139

51.   Plaintiff repeats and re-alleges the factual statements and legal assertions contained in the

previous numbered paragraphs as if fully restated herein.

52.   Michigan statute provides, with respect to any lease of residential premises, that “[i]n every

lease or license of residential premises, the lessor or licensor covenants … [t]hat the premises

and all common areas are fit for the use intended by the parties” and “[t]o keep the premises in

reasonable repair during the term of the lease or license, and to comply with the applicable health

and safety laws of the state and of the local government where the premises are located, except

where the disrepair or violation of the applicable health or safety laws has been caused by the

tenants willful or irresponsible conduct or lack of conduct.” MCL § 554.139. A party injured by

a landlord’s failure to properly maintain the premises and common area may maintain a claim for

resulting damages against the landlord. Benton v. Dart Properties, 270 Mich.App. 437 (2006).

53.   207 2nd Street was a residential premises, as that term is contemplated by the statute.

54.   The Defendants were “lessors” and/or the “licensors” of 207 2nd Street.

55.   Plaintiff AW was a tenant of 207 2nd Street. She was listed personally in the lease

documents for the space.

56.   Defendants failed to inspect the premises to insure that it was free from toxic lead hazards.

There was lead paint and lead dust all throughout 207 2nd Street, particularly in AW’s bedroom

and in the surrounding soil. In so doing, the Defendant failed to keep the premises and common

areas in a condition fit for the use intended by the parties.



                                                   9
Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                    PageID.11     Page 10 of 15




57.      Michigan’s Lead Abatement Act (MCL § 333.5451 et seq) provides that a property

manager, housing commission, or owner of a rental unit may not rent, or continue to rent, a

residential housing unit to a family with a minor child if the property manager or owner had prior

actual knowledge that the rental unit contains lead-based paint. Defendants’ agent, Heather Moe,

knew of the lead in the house and continued to rent to minor AW for 90 days thereafter. As

such, Defendants violated MCL § 333.5451 in renting the property to AW and, therefore, failed

to conform to the applicable health and safety laws of the state in so doing.

58.      Defendants failed, as noted in Count 1, to provide Plaintiff with an approved lead-base

paint hazard disclosure form prior to consummating her lease. This violated 42 USC § 4852d

and therefore again failed to conform to the applicable health and safety laws applicable in the

state.

59.      As a result of Defendants’ willful failure to disclose, Plaintiff AW has suffered lead-based

exposure.

60.      She has suffered, and will continue to suffer lifelong damages including:

              a. Past medical costs related to the elevated blood levels and ongoing illnesses

                  related to same,

              b. Future medical costs related to her injuries which will continue to accrue for the

                  remainder of her natural life,

              c. Impairment of her physical development,

              d. Impairment of her psychological and intellectual development,

              e. Loss of lifelong earnings capacity,

              f. Loss of enjoyment of life and social pleasures,

              g. Significant, ongoing physical pain and suffering,



                                                   10
Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                   PageID.12       Page 11 of 15




             h. Attorney’s fees in bringing this action,

             i. Expert’s fees in pursuing this claim.



                                  COUNT 3: PREMISES LIABILITY
                                    Michigan Common Law

61.   Plaintiff repeats and re-alleges the factual statements and legal assertions contained in the

previous numbered paragraphs as if fully restated herein.

62.   In the State of Michigan parties to a residential lease, and their guests, enjoy the status of

business invitees to whom “the highest level of protection imposed under premises liability law”

is imposed. James v. Alberts, 464 Mich. 12, 20 (2001). As the property owner in control of the

premises, a defendant owes its business invitees a duty to inspect the premises for hazards that

might cause injury. Id.; see also Price v. Kroger Co. of Michigan, 284 Mich. App. 496, 500

(2009).

63.   Defendants were Plaintiff’s landlord as to the premises, 207 2nd Street.

64.   Defendants had a duty to warn Plaintiff AW of any known hazards in the premises.

65.   Defendants failed to warn Plaintiff AW of the known hazard: toxic lead dust throughout the

premises.

66.   Defendants had a duty to inspect the premises and identify any known hazards.

67.   Defendants failed in this duty by failing to inspect 207 2nd Street for lead prior to renting to

Plaintiff.

68.   It was reasonably foreseeable that allowing a 2-month-old child to inhabit a toxic-lead

brownfield site like 207 2nd Street could, and likely would, result in her incurring a blood lead

content, and result in a lead toxicity.

69.   Plaintiff AW did, in fact, develop blood lead toxicity.

                                                 11
Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                 PageID.13      Page 12 of 15




70.   Plaintiff AW’s blood lead toxicity was caused, in substantial part, by Defendants’

negligence.

71.   As a result of Defendants’ willful failure to disclose, Plaintiff AW has suffered lead-based

exposure.

72.   Plaintiff AW has suffered, and will continue to suffer, damages including:

            a. Past medical costs related to the elevated blood levels and ongoing illnesses

                  related to same,

            b. Future medical costs related to her injuries which will continue to accrue for the

                  remainder of her natural life,

            c. Impairment of her physical development,

            d. Impairment of her psychological and intellectual development,

            e. Loss of lifelong earnings capacity,

            f. Loss of enjoyment of life and social pleasures,

            g. Significant, ongoing physical pain and suffering,

            h. Attorney’s fees in bringing this action,

            i. Expert’s fees in pursuing this claim.



                                       COUNT 4: NEGLIGENCE
                                       Michigan Common Law

73.   Plaintiff repeats and re-alleges the factual statements and legal assertions contained in the

previous numbered paragraphs as if fully restated herein.

74.   Heath Moe was an agent and employee of Defendants at the time of the events described in

this complaint.




                                                   12
Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                   PageID.14    Page 13 of 15




75.   Moe’s regular job duties included leasing properties owned and/or managed by the

Defendants, including 207 2nd street, collecting rent and remuneration for said rental spaces, and

inspecting and maintaining same.

76.   Heather Moe knew, or with reasonable diligence should have known, that there was

significant lead paint, lead dust, and lead contamination at 207 2nd Street.

77.   Heather Moe knew that Coszetta Steele intended to occupy the space with AW, a three-

month-old child.

78.   It was reasonably foreseeable that exposing a 3-month-old child to lead dust could result in

serious, life-long injury.

79.   Moe was acting as a landlord to Plaintiff AW and her mother, Coszetta Steele.

80.   As a landlord, Moe had duties imposed by statute, as described previously, to inform

Plaintiff of lead-based paint hazards, to inspect, remedy, and repair premises that had same. She

was also statutorily prescribed from renting lead-laden property to families with minor children.

81.   Despite all of this, Heather Moe allowed Coszetta Steele to occupy 207 2nd Street with

minor AW.

82.   Moe violated the common law duty to act with reasonable care.

83.   Moe violated statutorily imposed duties and is liable for the resulting damages pursuant to

the doctrine of negligence per se.

84.   When Moe did so, she was acting within her employment with the Defendants, and in

furtherance of their interests.

85.   The Defendants failed to properly supervise and train Defendant Moe to prevent her from

engaging in such behavior.




                                                 13
Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20                 PageID.15      Page 14 of 15




86.   The Defendants are liable for Moe’s actions by reason of Michigan’s doctrine of

respondeat superior.

87.   Plaintiff AW has suffered, and will likely continue to suffer, damages including:

           a. Past medical costs related to the elevated blood levels and ongoing illnesses

               related to same,

           b. Future medical costs related to her injuries which will continue to accrue for the

               remainder of her natural life,

           c. Impairment of her physical development,

           d. Impairment of her psychological and intellectual development,

           e. Loss of lifelong earnings capacity,

           f. Loss of enjoyment of life and social pleasures,

           g. Significant, ongoing physical pain and suffering,

           h. Attorney’s fees in bringing this action,

           i. Expert’s fees in pursuing this claim.




                                                14
Case 2:20-cv-10507-DPH-EAS ECF No. 2 filed 02/27/20              PageID.16      Page 15 of 15




                                  PRAYER FOR RELIEF

WHEREFORE, and for the reasons fully stated herein, the Plaintiffs hereby request the

following relief:

 1. Compensatory damages in an amount sufficient to compensate the losses and damages

     described herein,

 2. Statutory treble damages, pursuant to 42 USC § 4852(b)(3),

 3. Costs, expert’s fees, and attorney’s fees for this action pursuant to 42 USC § 4852(b)(4),

     and

 4. Such other relief as this Court may deem appropriate in Law or in Equity.



                         PLAINTIFF DEMANDS A JURY TRIAL


                                                          Respectfully Submitted,

Dated: 2/27/2020                                          _/s/_Collin H. Nyeholt__________
                                                          Collin H. Nyeholt (P74132)
                                                          Attorney for the Plaintiffs




                                             15
